
	
		I
		112th CONGRESS
		1st Session
		H. R. 3143
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2011
			Mr. McCarthy of
			 California (for himself, Mr.
			 Campbell, Mr. Denham,
			 Mr. Herger,
			 Mr. McKeon,
			 Mr. Nunes,
			 Mr. Hunter,
			 Mr. Issa, and
			 Mr. McClintock) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To freeze the availability of Federal funding for
		  high-speed rail projects in California, and for other
		  purposes.
	
	
		1.High-speed rail funding
			 freezeThe Federal Government
			 shall not obligate or expend any funds for high-speed rail projects in
			 California until after September 30, 2012.
		2.Comptroller
			 General reportNot later than
			 120 days after the date of enactment of this Act, the Comptroller General shall
			 transmit to the Congress a report that—
			(1)assesses the accuracy of ridership
			 projections made by the California High Speed Rail Authority;
			(2)projects the amount of Federal or State
			 funding that will be needed to complete the construction of the California High
			 Speed Rail project, and projects the amount of Federal or State funding that
			 will be needed annually for operation, maintenance, and debt amortization of
			 the California High Speed Rail project;
			(3)projects the ticket prices and ridership
			 levels that would be necessary for the project to be self sustaining using each
			 of several total project cost estimates that have been made for the California
			 High Speed Rail project, including, but not limited to, the report prepared by
			 the California High Speed Rail Authority, the California Legislative Analyst’s
			 Office, and at least one private sector entity, both—
				(A)assuming no
			 Federal or State government funding for capital costs or operational and
			 maintenance costs; and
				(B)calculated based
			 on varying levels of Federal or State government funding, up to 90 percent of
			 the self sustaining ticket price, for capital costs and operational and
			 maintenance costs;
				(4)compares the individual and Federal and
			 State taxpayer costs of various travel trips, using the California High Speed
			 Rail project estimates described in paragraph (3), with those costs if making
			 those trips using other modes of transportation available in California, such
			 as railroads, airplanes, and automobiles, including car rentals;
			(5)identifies any
			 adverse economic impacts resulting from the exercise of eminent domain with
			 respect to private property for the project; and
			(6)where feasible, compares the California
			 High Speed Rail project and other high speed rail projects that have received
			 funds under title XII of Public Law 111–5.
			
